UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2015 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in is charter) Delaware 001-36865 47-1535633 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 265 Turner Drive Durango, Colorado 81303 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code: (970) 259-0554 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 21, 2015, Rocky Mountain Chocolate Factory, Inc. (the “Company”) issued a press release reporting its results of operations for the fourth quarter and fiscal year ended February 28, 2015. A copy of the press release is furnished as Exhibit 99.1 to this report. Item 7.01 Regulation FD Disclosure . On May 21, 2015, the Company issued press releases announcing a stock repurchase program and a cash dividend, a copy of which is furnished as Exhibit 99.1 and Exhibit 99.2, respectively, to this report. Item 9.01 Financial Statements and Exhibits. (c) Exhibits Item Exhibit Earnings and share repurchase press release dated May 21, 2015. Cash dividend press release dated May 21, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. Date: May 21, 2015 By: /s/ Bryan J. Merryman Bryan J. Merryman, Chief Operating Officer, Chief Financial Officer, Treasurer and Director 3 INDEX TO EXHIBITS Item Number Exhibit Press Release, dated May 21, 2015 Press Release, dated May 21, 2015
